Title: To Thomas Jefferson from William Hilliard, 26 July 1825
From: Hilliard, William
To: Jefferson, Thomas


Hond Sir,
Boston,
July 26. 1825
We herewith send you an invoice of such American Works, & of those imported, as we could furnish upon terms, as we consider better than to order them anew. Most of the imported Books were purchased in Europe at Auction, & could not probably be again procured upon the same terms, viz: Phil. Transactions, Byzantinae Hist. Kennicott’s Heb. Bible, Stepanie Thesaurus, Cassianus &ca. These mostly arrived after the reduction of the duty, & the small duty paid would not be equivalent to the price which we should be obliged now to give. The Year Books, I presume would not be found in England. I visited most of the Bookstores in London, & could not find a copy, & find now on the recent catalogues Dobson’s Encyclopediae was procured very low The no. of. volumes now sent is about 520, and many more are preparing. We fear, that many of the works upon American History will be procured with much difficulty, if at all; but we shall do the best we can. The orders for England, Germany & France, are now out, & remittances made for the purchases. From the great variety of works contained in your catalogue it is altogether impossible to ascertain the cost:—We have therefore ordered the whole, & must take the hazard of any excess of the funds. Upon the arrival of the Books, now forwarded, we beg you to be free in any criticisms, which may justly be made in regard to price, style of binding, &c. as we wish to give perfect satisfaction in this negotiation, as well as in all others. In the invoice, the Philosophical Transaction are marked 34 Vols—We have reserved one Vol. as a pattern for binding the remainder sent for. We are fearful that one Volume was put into your Boxes, not ordered, viz: Ambrosii Episcopi opera omnia $2.50—if so, & you do not wish to reserve it, please to hand it over to Mr Jones. Please to point out any errors that have escaped us, upon a comparison of the Books with the Invoice.Yours very respectfully,William HilliardFor Cummings, Hilliard, & Co.